Case 2:19-cv-04088-BMS Document 1-24 Filed 09/06/19 Page 1 of 5




                  Exhibit 24
                Case 2:19-cv-04088-BMS Document 1-24 Filed 09/06/19 Page 2 of 5


Danielle Murphy

From:                           Kip Meadows
Sent:                           Wednesday, June 06, 2018 10:27 AM
To:                             Kate Honey
Subject:                        Re: Full Redemption from broadreach



Understand. I can find that out with a call to him. I'll also reach back out to her.

The good thing is that a non registered fund isn't under purview of either SEC or FINRA and our role
certainly isn't but just like with any lawsuit, it doesn't necessarily matter whether it will succeed, it's the
hassle expense factor during




kip


-------- Original message --------
From: Kate Honey
Date: 6/6/18 10:20 (GMT-05:00)
To: Kip Meadows
Subject: RE: Full Redemption from broadreach

I have concern that 1) contract states we’re valuing, 2) we have documentation I think saying we need this info
in order to be able to value, but never received it, it might still be hard to prove. Based on that latest
communication, she’s had back/forth with him on calculations and could be throwing Nottingham under the
bus. We do not know b/c we are cut out!
I fear she could use Nottingham as scapegoat!
                                           Kate Honey | EVP, Client Development
                                           Ph: 252.984.3808 | Cell: 252.955.3248
                                           116 S Franklin Street, PO Box 69, Rocky Mount, NC 27802-0069
                                           kate.honey@nottinghamco.com | www.nottinghamco.com


From: Kip Meadows
Sent: Wednesday, June 06, 2018 10:18 AM
To: Kate Honey
Subject: Re: Full Redemption from broadreach
I was thinking that. I should call him and express empathy and offer to help. Make sure our role is clear in that
conversation
kip
-------- Original message --------
From: Kate Honey <kate.honey@ncfunds.com>
Date: 6/6/18 10:16 (GMT-05:00)
To: Kip Meadows <kip.meadows@nottinghamco.com>
Subject: RE: Full Redemption from broadreach

                                                         1
               Case 2:19-cv-04088-BMS Document 1-24 Filed 09/06/19 Page 3 of 5
Latest email from the Investor below – we need to decide how to proceed. Should you call the Investor to
ensure that he definitively knows Nottingham has nothing to do with it? It would not be helpful to have
Nottingham’s name mentioned in complaints filed with SEC and FINRA.
-----
From: Jeff Bydalek [mailto:jeff@credit-americas.com]
Sent: Wednesday, June 06, 2018 8:51 AM
To: Madam Chair <mc@cvii.uk>; dhurni@aol.com; nmatteo@sanvilleco.com; Linda Smith
<LBoffice@samsmithlaw.com>; Brooke Cockrell <brooke.cockrell@ncshare.com>; bsmith@bristoladv.com;
bsmith@cvinv.com; bsmith6@comcast.net; mgalantino@cvbrokerage.com
Cc: Mathew <Mfd@rccblaw.com>; MHirschfield@rccblaw.com; RBraunfeld@rccblaw.com;
Keith.Cadden@morganstanley.com
Subject: Re: Full Redemption from broadreach
OFFER OF COMPROMISE PURSUANT TO FRE 408
Brenda, the $7,414,682.17 is not all inclusive, it is merely the amount I have
redeemed out of Broadreach. I am not sure why you keep insisting it is
anything to the contrary. In case you somehow forgot that the $670,000 you
paid me is not part of the $7,414,682.17 redemption, I am attaching your
email from April 17, 2018 stating that, and I quote, “$670,000 … covers the
‘extra’ $500,000 contributed as well as March and April payments of
$85,000 each”. To claim anything else now is just wrong and you know it.
The bottom line is you still owe me $4,914,682.17 related to this redemption
and I expect and demand to receive every cent of it. As for your new
suggested timeline allowing you until June 22nd to get me the remaining
money, that is not only unacceptable, it also is contrary to the email you sent
me on May 31, 2018, promising a “full redemption” in 10 to 15 days, i.e. by
June 10-15th at the latest.
I am completely out of patience at this point and not willing to let you to
continue to move the goalposts for a redemption that was requested months
ago. As a final show of good faith, I will agree to the following dates for
progress payments – (1) the first $500,000 plus my $85,000 monthly
distribution for May (I do not agree with your “new” calculation and in any
event we have not received that wire yet, despite your promise to deliver
May 31st) must both be made by noon on June 7th; (2) the second $500,000
must be made by noon on June 12th; and (3) the final payment of
$3,914,682.17 must be made by noon on June 15th. To be clear, if these
payments are not made as outlined, when I referred in my prior email to
“begin drafting papers” I meant to proceed with filing claims with the SEC,
FINRA and under federal and common law related to your conduct. Please
be guided accordingly.
                                                    2
               Case 2:19-cv-04088-BMS Document 1-24 Filed 09/06/19 Page 4 of 5

Jeff Bydalek
Chairman & CEO
Credit the Americas, LP
Cell +1-215-519-8877
www. credit-americas.com
From: Kip Meadows
Sent: Wednesday, June 06, 2018 9:11 AM
To: Kate Honey <kate.honey@ncfunds.com>
Subject: Re: Full Redemption from broadreach
She did reach out and said it was all in process that was maybe Thursday. I can follow up again if that will be
helpful do we know the status?
kip
-------- Original message --------
From: Kate Honey <kate.honey@ncfunds.com>
Date: 6/6/18 08:56 (GMT-05:00)
To: Kip Meadows <kip.meadows@nottinghamco.com>
Subject: FW: Full Redemption from broadreach
Have you had any further responses from Brenda to your direct email? Brooke asked if she should proceed with
entering Brenda’s other Shareholder trades and I told her not to until further notice.
                                          Kate Honey | EVP, Client Development
                                          Ph: 252.984.3808 | Cell: 252.955.3248
                                          116 S Franklin Street, PO Box 69, Rocky Mount, NC 27802-0069
                                          kate.honey@nottinghamco.com | www.nottinghamco.com


From: Brooke Cockrell
Sent: Wednesday, June 06, 2018 8:52 AM
To: Kate Honey <kate.honey@ncfunds.com>; Kellie Masters <kellie.masters@ncshare.com>; Kip Meadows
<kip.meadows@nottinghamco.com>
Cc: Brooke Cockrell <brooke.cockrell@ncshare.com>
Subject: FW: Full Redemption from broadreach
                                        Brooke Cockrell | Director, Shareholder Services
                                        Ph: 800.773.3863 x236
                                        116 S Franklin Street, PO Box 69, Rocky Mount, NC 27802-0069
                                        brooke.cockrell@ncshare.com | www.nottinghamco.com


From: Jeff Bydalek [mailto:jeff@credit-americas.com]
Sent: Wednesday, June 06, 2018 8:51 AM
To: Madam Chair <mc@cvii.uk>; dhurni@aol.com; nmatteo@sanvilleco.com; Linda Smith
<LBoffice@samsmithlaw.com>; Brooke Cockrell <brooke.cockrell@ncshare.com>; bsmith@bristoladv.com;
bsmith@cvinv.com; bsmith6@comcast.net; mgalantino@cvbrokerage.com
Cc: Mathew <Mfd@rccblaw.com>; MHirschfield@rccblaw.com; RBraunfeld@rccblaw.com;
Keith.Cadden@morganstanley.com
Subject: Re: Full Redemption from broadreach
OFFER OF COMPROMISE PURSUANT TO FRE 408
                                                       3
           Case 2:19-cv-04088-BMS Document 1-24 Filed 09/06/19 Page 5 of 5

Brenda, the $7,414,682.17 is not all inclusive, it is merely the amount I have
redeemed out of Broadreach. I am not sure why you keep insisting it is
anything to the contrary. In case you somehow forgot that the $670,000 you
paid me is not part of the $7,414,682.17 redemption, I am attaching your
email from April 17, 2018 stating that, and I quote, “$670,000 … covers the
‘extra’ $500,000 contributed as well as March and April payments of
$85,000 each”. To claim anything else now is just wrong and you know it.
The bottom line is you still owe me $4,914,682.17 related to this redemption
and I expect and demand to receive every cent of it. As for your new
suggested timeline allowing you until June 22nd to get me the remaining
money, that is not only unacceptable, it also is contrary to the email you sent
me on May 31, 2018, promising a “full redemption” in 10 to 15 days, i.e. by
June 10-15th at the latest.
I am completely out of patience at this point and not willing to let you to
continue to move the goalposts for a redemption that was requested months
ago. As a final show of good faith, I will agree to the following dates for
progress payments – (1) the first $500,000 plus my $85,000 monthly
distribution for May (I do not agree with your “new” calculation and in any
event we have not received that wire yet, despite your promise to deliver
May 31st) must both be made by noon on June 7th; (2) the second $500,000
must be made by noon on June 12th; and (3) the final payment of
$3,914,682.17 must be made by noon on June 15th. To be clear, if these
payments are not made as outlined, when I referred in my prior email to
“begin drafting papers” I meant to proceed with filing claims with the SEC,
FINRA and under federal and common law related to your conduct. Please
be guided accordingly.
      Jeff Bydalek
      Chairman & CEO
      Credit the Americas, LP
      Cell +1-215-519-8877
      www. credit-americas.com




                                          4
